Citation Nr: 1136148	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for moderate restrictive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1946 to March 1949.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned in a videoconference hearing in October 2010; a transcript of that hearing is of record.

An October 2010 Board decision, in pertinent part, denied the Veteran's claim for an evaluation in excess of 30 percent for moderate restrictive lung disease.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court granted a Joint Motion for Remand, vacated that part of the October 2010 Board decision that denied the Veteran's claim for an evaluation in excess of 30 percent for moderate restrictive lung disease, and remanded the matter for readjudication consistent with the motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected lung disease is rated under Diagnostic Code 6603.  DC 6603 pertains to pulmonary emphysema and provides for a 10 percent rating where forced expiratory volume in one second (FEV-1) is 71- to 80- percent predicted; or if the FEV-1 to forced vital capacity (FVC) ratio is 71 to 80 percent; or if diffusion capacity of the lung for carbon monoxide (DLCO) by the single breath method (SB) is 66- to 80-percent predicted.  The current 30 percent rating contemplates FEV-1 of 56- to 70-percent predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65-percent predicted.

Under DC 6603, the next higher 60 percent rating requires FEV-1 of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 40- to 55-percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating requires FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) of less than 40-percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiorespiratory limitation); or cor pulmonale (right-sided heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or an episode or episodes of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6603.

On VA examination in February 2010, pulmonary function tests (PFT) showed an FEV-1 of 77% predicted, an FEV-1/FVC of 70% and a DL/VA (equivalent to DLCO (SB)) of 44% predicted.  In an addendum report prepared in April 2010, the VA examiner stated that there was no physical examination evidence of right heart failure, no radiographic evidence of right ventricular hypertrophy, and no report of any acute respiratory failure episodes since service.  The Veteran did not require outpatient oxygen.  A subsequent, May 2010, report of telephone contact indicated that the VA examiner found the FEV-1/FVC result the "most representative of the Veteran's restrictive lung disease."

The Board in its October 2010 decision found that the results of the PFTs did not show that the Veteran met the criteria for a higher evaluation for his service connected restrictive lung disease under the applicable criteria.  The Veteran's representative argued that the DLCO value of 44% predicted should entitle the Veteran to a 60 percent rating, however the Board noted that when there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in 1 Second) and FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).  Here, the VA examiner had specifically indicated that the FEV-1/FVC result was the "most representative of the Veteran's restrictive lung disease."  That result, 70%, is consistent with the current 30 percent evaluation.  

The Joint Motion noted that the VA examiner's May 2010 statement lacked any rationale and therefor was not probative.  Thus, the Board was unable to determine what medical analysis the examiner applied to the facts in choosing which lung capacity test most accurately reflected the Veteran's disability level, it was error to rely on that examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examiner should be contacted and requested to provide a complete rationale for her conclusion that the FEV-1/FVC result was the "most representative of the Veteran's restrictive lung disease."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims folder to the VA examiner who conducted the February 2010 examination of the Veteran and request that she provide an addendum opinion with complete rationale for her conclusion that the FEV-1/FVC result was the "most representative of the Veteran's restrictive lung disease."  If that examiner is unable to provide the requested opinion without another examination of the Veteran, such examination should be scheduled.

If a new examination is required, the claims folder must be made available to the examiner for review.  All indicated tests and studies should be conducted.  Specifically, testing is to include a PFT complete with a DLCO (SB) reading, unless the examiner can provide a reasonable explanation as to why the test would not be useful or valid in this particular case.  If there is a disparity between the results of different PFTs, the examiner should state which test results most accurately reflect the level of disability.  

2.  Then readjudicate the claim for entitlement to an evaluation in excess of 30 percent for moderate restrictive lung disease.  If the claim is denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



